Citation Nr: 1204408	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  11-19 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for residuals of a left foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.S.


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from August 1951 to July 1955.  He also has two years of unverified service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) from December 2009 and August 2010 rating decisions in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio declined to reopen the previously denied issue of entitlement to service connection for residuals of a left foot injury.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the RO in Atlanta, Georgia.]  

In October 2011, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder. 

To establish jurisdiction over the new and material issue on appeal, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for residuals of a left foot injury has been received.  The Board will, therefore, also address in this decision the underlying claim for service connection for residuals of a left foot injury.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed June 1993 decision, the RO in Atlanta, Georgia RO denied service connection for residuals of a left foot injury.  
2.  Evidence received after the June 1993 denial of service connection for residuals of a left foot injury relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.

3.  The Veteran sustained a left foot injury during his active duty and has residual disability [characterized as a spur formation at the posterior inferior aspect of the left calcaneum] as a result of that injury.


CONCLUSIONS OF LAW

1.  The RO's June 1993 denial of service connection for residuals of a left foot injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011). 

2.  Evidence received since the final June 1993 decision is new and material, and the claim for service connection for residuals of a left foot injury is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  

3.  The spur formation at the posterior inferior aspect of the Veteran's left calcaneum was incurred in the Veteran's active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for residuals of a left foot injury, as well as the underlying de novo aspect of this appeal, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

	A.  New & Material

The Veteran seeks to reopen his claim for service connection for residuals of a left foot injury, which was originally denied by the RO in June 1993 because there was no evidence of a residual problem with the left foot.  The Veteran did not file a notice of disagreement, and the June 1993 rating decision became final.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

As previously noted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

Here, there was no competent and credible evidence of record at the time of the June 1993 decision that illustrated a disability, i.e. a residual problem with the Veteran's left foot.  Accordingly, the RO denied service connection for residuals of a left foot injury, to include nerve damage, and the question of etiology (to include a determination as to whether any then-current condition was associated with the Veteran's active duty) was not addressed.  

Evidence submitted since the June 1993 rating decision includes the Veteran's consistent competent and credible statements that he has experienced left foot problems since service-including pain, tenderness, swelling, and incoordination.  Further, these statements are supported by the additional medical records received since June 1993, which reflect treatment for continued left foot symptomatology, to include pain, incoordination, numbness, and sensory deficits.  Additionally, X-rays taken of the Veteran's left foot in January 2010 showed a spur formation at the posterior inferior aspect of his left calcaneum.  

Significantly, this additional evidence directly addresses the fact that had been unestablished at the time of the June 1993 determination-the presence of a current left foot disability.  Specifically, as previously noted herein, X-rays taken of the Veteran's left foot in January 2010 showed a spur formation at the posterior inferior aspect of his left calcaneum.  Further, since June 1993, the Veteran has presented competent and credible assertions of continuing left foot symptomatology (to include pain, tenderness, swelling, and incoordination) since service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In tending to substantiate the Veteran's claim by bolstering necessary elements of a claim for service connection (the presence of a diagnosed disability with continued associated symptoms since service discharge), the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disorder.  Accordingly, the Board finds the additional evidence submitted since the June 1993 decision to be both new and material.  Reopening of the Veteran's claim for service connection for a left foot disability is, therefore, warranted.

      B.  Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to establish direct service connection for a disorder, there must be (1) competent evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Here, the Veteran alleges that he sustained a left foot injury during his active duty and that he has residual disability as a result of the injury.  In this regard, the Board notes that service treatment records (STRs) establish that the Veteran suffered a laceration wound to his left heel while serving onboard the USS Iowa in July 1954.  The laceration was approximately 3-4 centimeters in length and was located in the area of the tuber calcanei and progressed proximally into the fascia, fat, and tender sheath without apparent permanent damage.  Posterior tibial and dorsalis pedis arteries were not involved.  The tendo calcaneus was not lacerated.  X-rays revealed no fracture.  The diagnosis was a contusion of the left heel and ankle.  A cast was applied to the foot and leg up to the knee.  The Veteran was discharged to light duty approximately ten days later.

In February 1955, the Veteran reported to sick call.  Following an examination of the Veteran's left foot, the clinician wrote "likely a neuroma."  The July 1955 discharge examination report contains a normal clinical evaluation of the Veteran's lower extremities.

At the October 2011 hearing, the Veteran testified that he first sought treatment for residuals of his left foot injury from Dr. A.P.F. in 1955 (within one year of discharge).  Unfortunately, the records are not available.  However, the Veteran submitted a July 2011 statement from the doctor's office manager, P.M.W., who worked for Dr. A.P.F. from 1962 until 2002.  She stated that the Veteran had always walked with a slight limp, which she understood was the result of an in-service injury.  P.M.W. further stated that the Veteran received cortisone injections to the left foot throughout the years until he moved away from the area in 1990.

X-rays taken of the Veteran's left foot in January 2010 showed a spur formation at the posterior inferior aspect of the Veteran's left calcaneum.  September 2010 and February 2011 letters from Dr. G.J.B. indicate that he has been the Veteran's primary care physician since 1996.  This physician reviewed the STRs and noted that there were no findings of bone or tendon damage at the time of the injury.  The doctor stated that many of his office notes refer to complaints of left foot pain.  See October 2009 treatment record.  He noted that the Veteran had always walked with a limp that he (the doctor) assumed was the result of an in-service left foot injury.  The doctor stated that he had recently referred the Veteran to neurological and orthopedic specialists and that the Veteran currently experienced left foot problems that included pain, sensory deficit, numbness, and incoordination.  

Importantly, throughout the current appeal, the Veteran has repeatedly asserted that he has experienced problems with his left foot, to include pain, tenderness, swelling, and incoordination, since service.  The Board finds no reason to question his credibility.  Indeed, STRs reflect treatment for a contusion to his left heel and left ankle in 1954, and post-service treatment records, as well as numerous lay statements, corroborate these assertions.  Specifically, numbness in the distal portion of the Veteran's left foot and incoordination (manifested by walking with a limp) were observed at an October 2009 treatment session.  X-rays taken of the Veteran's left foot in January 2010 showed spur formation at the posterior inferior aspect of his left calcaneum.  In addition, this left calcaneum bone spur was noted in a February 2011 medical report.  Of further significance to the Board in this matter is the fact that there are no negative medical nexus opinions of record.  

Accordingly, and based on this evidentiary posture (which reflects a continuity of relevant symptomatology since service), the Board finds that the evidence supports the Veteran's claim for service connection for a spur formation at the posterior inferior aspect of his left calcaneum.  

ORDER

New and material sufficient to reopen a previously denied claim for service connection for residuals of a left foot injury having been received, the appeal is granted to this extent.  

Entitlement to service connection for a spur formation at the posterior inferior aspect of the left calcaneum is granted.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


